Action by infant plaintiff to recover damages for personal injuries suffered when he fell by reason of an alleged defective grating in a public sidewalk, and by his father for expenses and loss of services. Order granting motion of respondent for judgment dismissing the complaint as to it for failure to allege the filing of a written notice with the Commissioner of Accounts of the City of Beacon prior to the occurrence of the alleged accident, pursuant to section 114-a of the Charter of the City of Beacon (L. 1913, eh. 539, as amd. by L. 1920, eh. 171), as amended by Local Law No. 1 of 1944, giving the city notice of the broken and dangerous condition of the grating in the sidewalk, and the judgment subsequently entered thereupon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.